Title: Thomas Jefferson to Thomas Eston Randolph, 22 March 1817
From: Jefferson, Thomas
To: Randolph, Thomas Eston


          
            Dear Sir
            Monticello
Mar. 22. 17.
          
          I sincerely regret that we happen to see the same subject in lights so very different, with respect to the mill. but the rent of a real property must, you know, be a fixt thing. as it’s original cost cannot be varied, so the interest or rent on that cannot vary with daily and transient occurrences, and especially on a lease for time. it is easy to reduce a rent, but impossible to raise it again. the reduction is a permanent annihilation of so much of the capital.   In order to approximate nearer to the offer in your letter of the 20th I will change the form of mine, and, retracting the proposition to find the barrels, I will take 200. Barrels of S. F. flour, say 50. Barrels a quarter, delivered at Richmond and of that inspection for the mill and it’s appurtenances including the storehouse. this I fix in future for the permanent rent, never to be departed from.   In my former letter I omitted to answer your enquiry as to timber for the repairs of the mill. they may be taken from my lands without charge. ever & affectionately
          
            Yours
            Th: Jefferson
          
        